12. EU strategy for third Aarhus Convention meeting (vote)
- Before the vote:
President. - I believe Mr Ouzký wished to speak, because yesterday's debate was very brief. Perhaps you could explain to us why.
(CS) I just want to make use of having the floor to stress the importance of this resolution. Yesterday there was no debate on it, or rather on the oral question. My committee has already received the Commissioner's response and I therefore welcome the fact that this issue has remained on the agenda and will be put to the vote.
I simply pointed out that this debate was on yesterday's agenda but since nobody asked to speak, there was no debate. That it why it is important to give the floor to the chairman of the committee concerned.
(ES) Mr President, I wanted to say that yes, there were speakers, and that we were present in the Plenary. It was Mr Ouzký who was not present, and the Table and the President decided to annul it. The speakers were ready and a Comission representative was also present.
You are quite right to point that out. Speakers were present but the committee concerned had withdrawn this item.